EXHIBIT B

FORM OF WARRANT

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED, SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO
(I) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND ANY APPLICABLE STATE
LAWS, (II) TO THE EXTENT APPLICABLE, RULE 144 UNDER THE ACT (OR ANY SIMILAR RULE
UNDER THE ACT RELATING TO THE DISPOSITION OF SECURITIES), OR (III) AN OPINION OF
COUNSEL, IF SUCH OPINION SHALL BE REASONABLY SATISFACTORY TO COUNSEL TO THE
ISSUER, THAT AN EXEMPTION FROM REGISTRATION UNDER THE ACT AND APPLICABLE STATE
LAW IS AVAILABLE.

STOCK PURCHASE WARRANT

To Purchase ___________________ Shares of Common Stock

No. 2019A-_____    Issue Date: November 19, 2019



THIS CERTIFIES that, for value received, _____________ (the “Holder”), is
entitled, upon the terms and subject to the conditions hereinafter set forth, to
subscribe for and purchase, from CLINIGENCE HOLDINGS, INC., a Delaware
corporation (the “Company”), of ______________________ (_______) fully paid
non-assessable shares of the Company’s common stock, $0.00001 par value per
share (“Common Stock”), at a purchase price of $1.25 per share, provided that
such right will terminate, if not terminated earlier in accordance with the
provisions hereof, at 5:00 p.m. (Georgia time) on October 31, 2025 (the
“Expiration Date”).

The purchase price and the number of shares for which this warrant (the
“Warrant”) is exercisable are subject to adjustment, as provided herein.

This Warrant was issued in connection with the Company’s private offering (the
“Offering”) of investment units of the Company consisting of a Convertible
Promissory in the original principal amount of $5,000 and a warrant to purchase
2,500 shares of Common Stock pursuant to a Confidential Private Offering
Memorandum dated October 23, 2019 (the “Memorandum”) and is subject to the terms
of a Subscription Agreement (the “Subscription Agreement”) to which the initial
Holder is a party. Capitalized terms used and not otherwise defined herein will
have the respective meanings ascribed to such terms in the Memorandum.

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

(a)               “Company” means Clinigence Holdings, Inc. and any corporation
that shall succeed or assume the obligations of Clinigence Holdings, Inc.
hereunder.



 1 

 

 

(b)               “Exchange Ratio” has the meaning ascribed to such term in the
Merger Agreement.

(c)               “Exercise Price” shall be $1.25 per Warrant Share, subject to
adjustment pursuant to the Merger Agreement or Section 11 hereof.

(d)               “Merger” means the merger of Merger Sub with and into the
Company pursuant to the Merger Agreement, following which the Company will be a
wholly owned subsidiary of Parent.

(e)               “Merger Agreement” means that certain Agreement and Plan of
Merger, dated as of August 8, 2019, by and among the Company, Parent,
HealthDatix, Inc. (“Merger Sub”) and John Salerno.

(f)                “Parent” means iGambit, Inc., a Delaware corporation.

(g)               “Warrant Shares” means (i) the Company’s Common Stock and (ii)
any Other Securities into which or for which any of the Common Stock may be
converted or exchanged pursuant to a plan of recapitalization, reorganization,
merger, sale of assets or otherwise.

(h)               “Other Securities” refers to any stock (other than Common
Stock) and other securities of the Company or any other person (corporate or
otherwise) which the holder of the Warrant at any time shall be entitled to
receive, or shall have received, on the exercise of the Warrant, in lieu of or
in addition to Common Stock, or which at any time shall be issuable or shall
have been issued in exchange for or in replacement of Common Stock or Other
Securities. From and after the effective time of the Merger, the Other
Securities shall be shares of common stock of Parent.

This Warrant, if it is outstanding immediately prior to or issued after the
effective time of the Merger, whether or not then vested or exercisable, shall
be, by virtue of the Merger and without any action on the part of the Holder or
Parent, be assumed by Parent and shall be converted into a Parent warrant in
accordance with Section 3.3(b) of the Merger Agreement. Each such Parent warrant
as so assumed and converted shall continue to have, and shall be subject to, the
same terms and conditions as applied to this Warrant immediately prior to the
effective time of the Merger or, if this Warrant is issued after the effective
time of the Merger, as of the date of issuance. From and after such effective
time, each such Parent warrant as so assumed and converted shall be a warrant to
acquire that number of whole shares of Parent common stock (rounded down to the
nearest whole share) equal to the product of: (i) the number of shares of Common
Stock subject to this Warrant; and (ii) the Exchange Ratio, at an exercise price
per share of Parent common stock (rounded up to the nearest whole cent) equal to
the quotient obtained by dividing (A) $1.25 by (B) the Exchange Ratio.

1.                  Number of Shares Issuable upon Exercise. Unless sooner
terminated in accordance herewith, from and after the date hereof through and
including the Expiration Date, the Holder shall be entitled to receive, upon
exercise of this Warrant in whole or in part, the number of shares of Common
Stock of the Company set forth on the first page of this Warrant, subject to
adjustment pursuant hereto, by delivery of an original or fax copy of the
exercise notice attached hereto as Exhibit A (the “Notice of Exercise”), at
least 61 days’ prior to the date of exercise, along with payment to the Company
of the Exercise Price. To validly exercise this Warrant, the Notice of Exercise
must be received by the Company no later than 61 days before the Expiration
Date.



 2 

 

 

2.                  Exercise of Warrant.

(a)               The purchase rights represented by this Warrant are
exercisable by the registered Holder hereof, in whole at any time or in part
from time to time by delivery of the Notice of Exercise duly completed and
executed at the principal executive office of the Company (or such other office
or agency of the Company as it may designate by notice in writing to the
registered Holder hereof at the address of such Holder appearing on the books of
the Company), and upon payment of the Exercise Price of the Warrant Shares
thereby purchased (cash, bank wire transfer, or by certified or official bank
check payable to the order of the Company in an amount equal to the Exercise
Price of the shares thereby purchased); whereupon the Holder of this Warrant
shall be entitled to receive a certificate for the number of Warrant Shares so
purchased; provided that the Company will place on each certificate a legend
substantially the same as that appearing on this Warrant, in addition to any
legend required by any applicable state or federal law. If this Warrant is
exercised in part, the Company will issue to the Holder hereof a new Warrant
upon the same terms as this Warrant but for the balance of Warrant Shares for
which this Warrant remains exercisable. The Company agrees that upon proper
exercise of this Warrant the Holder shall be deemed to be the record owner of
the shares issued upon such proper exercise as of the close of business on the
date on which this Warrant shall have been exercised as aforesaid (after taking
into account, and following the termination of, any applicable notice period).
This Warrant will be surrendered at the time of exercise or if lost, stolen,
misplaced or destroyed, the Holder will comply with Section 7 below.
Certificates for shares purchased hereunder shall be delivered to the Holder
hereof within a reasonable time after the date on which this Warrant shall have
been exercised as aforesaid.

(b)               The Company covenants that all Warrant Shares which may be
issued upon the exercise of rights represented by this Warrant will, upon
exercise of the rights represented by this Warrant, be fully paid and
nonassessable and free from all preemptive rights, taxes, liens and charges in
respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously with such issue which shall be paid by the Company
in accordance with Section 4 below).

3.                  No Fractional Shares. The Company shall not be required to
issue fractional Warrant Shares upon the exercise of this Warrant or to deliver
Warrant Certificates that evidence fractional Warrant Shares. In the event that
a fraction of a Warrant Share would, except for the provisions of this Section
3, be issuable upon the exercise of this Warrant, the Company shall, upon such
exercise, round down to the nearest whole number the number of shares of Common
Stock to be issued upon such exercise.

4.                  Charges, Taxes and Expenses. Issuance of certificates for
Warrant Shares upon the exercise of this Warrant shall be made without charge to
the Holder hereof for any issue or transfer tax or other incidental expense in
respect of the issuance of such certificate, all of which taxes and expenses
shall be paid by the Company, and such certificates shall be issued in the name
of the Holder of this Warrant, or in such name or names as may be directed by
the Holder of this Warrant; provided, however, that in the event certificates
for Warrant Shares are to be issued in a name other than the name of the Holder
of this Warrant, this Warrant, when exercised, shall be accompanied by the
Assignment Form attached hereto as Exhibit B (the “Assignment Form”) duly
executed by the Holder hereof; and provided further, that upon any transfer
involved in the issuance or delivery of any certificates for Warrant Shares, the
Company may require, as a condition thereto, that the transferee execute an
appropriate investment representation as may be reasonably required by the
Company.



 3 

 

 

5.                  No Rights as Shareholders. This Warrant does not entitle the
Holder hereof to any voting rights or other rights as a stockholder of the
Company prior to the exercise hereof.

6.                  Exchange and Registry of Warrant. This Warrant is
exchangeable, upon the surrender hereof by the registered Holder at the above
mentioned office or agency of the Company, for a new Warrant or Warrants
aggregating the total Warrant Shares of the surrendered Warrant of like tenor
and dated as of such exchange. The Company shall maintain at the above mentioned
office or agency a registry showing the name and address of the registered
Holder of this Warrant. This Warrant may be surrendered for exchange, transfer
or exercise, in accordance with its terms, at such office or agency of the
Company, and the Company shall be entitled to rely in all respects, prior to
written notice to the contrary, upon such registry.

7.                  Loss; Theft, Destruction or Mutilation of Warrant. Upon
receipt by the Company of evidence reasonably satisfactory to it of the loss,
theft, destruction or mutilation of this Warrant, and in case of loss, theft or
destruction, of indemnity reasonably satisfactory to it, and upon reimbursement
to the Company of all reasonable expenses incidental thereto, and upon surrender
and cancellation of this Warrant, if mutilated, the Company will make and
deliver a new Warrant of like tenor (but with no additional rights or
obligations) and dated as of such cancellation, in lieu of this Warrant.

8.                  Saturdays, Sundays, Holidays, etc. If the last or appointed
day for the taking of any action or the expiration of any right required or
granted herein shall be a Saturday or a Sunday or shall be a legal holiday, then
such action may be taken or such right may be exercised on the next succeeding
day not a Saturday, Sunday or legal holiday.

9.                  Cash Distributions. No adjustment on account of cash
dividends or interest on the Company’s Common Stock or Other Securities that may
become purchasable hereunder will be made to the Exercise Price under this
Warrant.

10.              Consolidation, Merger or Sale of the Company. If the Company is
a party to a consolidation, merger or transfer of assets that reclassifies or
changes its outstanding Common Stock, the successor corporation (or corporation
controlling the successor corporation or the Company, as the case may be) shall
by operation of law assume the Company’s obligations under this Warrant.



 4 

 

 

11.              Adjustments in the Exercise Price. Subject to the terms of the
Merger Agreement, the number of shares and class of capital stock purchasable
under this Warrant are subject to adjustment from time to time as set forth in
this Section 11.

(a)               Adjustment for change in capital stock. If the Company:

(i)                 pays a dividend or makes a distribution on its Common Stock,
in each case, in shares of its Common Stock;

(ii)              subdivides its outstanding shares of Common Stock into a
greater number of shares;

(iii)            combines its outstanding shares of Common Stock into a smaller
number of shares;

(iv)             makes a distribution on its Common Stock in shares of its
capital stock other than Common Stock; or

(v)               issues by reclassification of its shares of Common Stock any
shares of its capital stock;

then the number and classes of shares purchasable upon exercise of each Warrant
in effect immediately prior to such action shall be adjusted so that the holder
of any Warrant thereafter exercised may receive the number and classes of shares
of capital stock of the Company which such holder would have owned immediately
following such action if such holder had exercised the Warrant immediately prior
to such action.

For a dividend or distribution the adjustment shall become effective immediately
after the record date for the dividend or distribution. For a subdivision,
combination or reclassification, the adjustment shall become effective
immediately after the effective date of the subdivision, combination or
reclassification.

If after an adjustment the Holder, upon exercise of a Warrant, may receive
shares of two or more classes of capital stock of the Company, the Board of
Directors of the Company shall in good faith determine the allocation of the
adjusted Exercise Price between or among the classes of capital stock. After
such allocation, that portion of the Exercise Price applicable to each share of
each such class of capital stock shall thereafter be subject to adjustment on
terms comparable to those applicable to Common Stock in this Warrant.
Notwithstanding the allocation of the Exercise Price between or among shares of
capital stock as provided by this Section 11(a), a Warrant may only be exercised
in full by payment of the entire Exercise Price currently in effect.

(b)               Except as otherwise provided in the Merger Agreement or with
respect to any actions taken in connection with or in furtherance of the Merger,
the Company will not, by amendment of its Certificate of Incorporation or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company, but will at all times in good faith
assist in the carrying out of all the provisions of this Section 11 and in the
taking of all such action as may be necessary or appropriate in order to protect
the exercise rights of the Holders of this Warrant against impairment.



 5 

 

 

12.              Certificate as to Adjustments. In each case (other than as a
result of the Merger) of any adjustment or readjustment in the shares of Common
Stock (or Other Securities) issuable on the exercise of the Warrant, the Company
at its expense will promptly cause its Chief Financial Officer or other
appropriate designee to compute such adjustment or readjustment in accordance
with the terms of the Warrant and prepare a certificate setting forth such
adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based, including a statement of (a) the
consideration received or receivable by the Company for any additional shares of
Common Stock (or Other Securities) issued or sold or deemed to have been issued
or sold, (b) the number of shares of Common Stock (or Other Securities)
outstanding or deemed to be outstanding, and (c) the Exercise Price and the
number of shares of Common Stock to be received upon exercise of this Warrant,
in effect immediately prior to such adjustment or readjustment and as adjusted
or readjusted as provided in this Warrant. The Company will forthwith mail a
copy of each such certificate to the Holder of the Warrant and any Warrant agent
of the Company (appointed pursuant to Section 15 hereof).

13.              Reservation of Stock Issuable on Exercise of Warrant. The
Company will at all times reserve and keep available, solely for issuance and
delivery on the exercise of the Warrant, shares of Common Stock (or Other
Securities) from time to time issuable on the exercise of the Warrant.

14.              Assignment; Exchange of Warrant. Subject to compliance with
applicable securities laws, this Warrant, and the rights evidenced hereby, may
be transferred by any registered Holder hereof (a “Transferor”) with respect to
any or all of the shares underlying this Warrant. On the surrender or exchange
of this Warrant, with the Transferor’s duly executed Assignment Form and
together with evidence reasonably satisfactory to the Company demonstrating
compliance with applicable securities laws, which shall include, without
limitation, a legal opinion from the Transferor’s counsel that such transfer is
exempt from the registration requirements of applicable securities laws, the
Company at its expense (but with payment by the Transferor of any applicable
transfer taxes) will issue and deliver to or on the order of the Transferor
thereof a new Warrant of like tenor, in the name of the Transferor and/or the
transferee(s) specified in such Assignment Form (each a “Transferee”), calling
in the aggregate on the face or faces thereof for the number of Warrant Shares
called for on the face or faces of the Warrant so surrendered by the Transferor;
and provided further, that upon any such transfer, the Company may require, as a
condition thereto, that the Transferee execute an appropriate investment
representation as may be reasonably required by the Company.

15.              Warrant Agent. The Company may, by written notice to each
Holder of a Warrant, appoint an agent for the purpose of issuing Common Stock
(or Other Securities) on the exercise of this Warrant pursuant to Section 2,
exchanging this Warrant pursuant to Section 14, and replacing this Warrant
pursuant to Section 7, or any of the foregoing, and thereafter any such
issuance, exchange or replacement, as the case may be, shall be made at such
office by such agent.



 6 

 

 

16.              Notices, etc. All notices shall be in writing signed by the
party giving such notice, and delivered personally or sent by overnight courier
or messenger or sent by registered or certified mail (air mail if overseas),
return receipt requested, or by telex, facsimile transmission, telegram or
similar means of communication. Notices shall be deemed to have been received on
the date of personal, telex, facsimile transmission, telegram or similar means
of communication, or if sent by overnight courier or messenger, shall be deemed
to have been received on the next delivery day after deposit with the courier or
messenger, or if sent by certified or registered mail, return receipt requested,
shall be deemed to have been received on the third business day after the date
of mailing. Notices shall be sent to the addresses set forth below each party’s
signature on the Subscription Agreement.

17.              Notices of Record Date.

In case, other than in connection with the Merger,

(a)               The Company takes a record of the holders of its Common Stock
for the purpose of entitling them to subscribe for or purchase any shares of
stock of any class or to receive a dividend, distribution or any other rights;
or

(b)               There is any capital reorganization of the Company,
reclassification of the capital stock of the Company (other than a subdivision
or combination of its outstanding shares of Common Stock), or consolidation or
merger of the Company with or into another corporation where the Company is not
the surviving entity; or

(c)               There is a voluntary or involuntary dissolution, liquidation
or winding up of the Company;

then, and in any such case, the Company shall cause to be mailed to the Holder,
at least 5 business days prior to the date hereinafter specified, a notice
stating the date on which (i) a record is to be taken for the purpose of such
dividend, distribution or rights, or (ii) such reclassification, reorganization,
consolidation, merger, dissolution, liquidation or winding up is to take place
and the date, if any is to be fixed, as of which holders of Common Stock of
record shall be entitled to exchange their shares of Common Stock for securities
or other property deliverable upon such reclassification, reorganization,
consolidation, merger, dissolution, liquidation or winding up.

18.              Amendments and Supplements.

(a)               The Company may from time to time supplement or amend this
Warrant without the approval of any Holders in order to cure any ambiguity or to
be correct or supplement any provision contained herein which may be defective
or inconsistent with any other provision, or to make any other provisions in
regard to matters or questions herein arising hereunder which the Company may
deem necessary or desirable and which shall not materially adversely affect the
interest of the Holder. All other supplements or amendments to this Warrant must
be signed by the party against whom such supplement or amendment is to be
enforced.



 7 

 

 

(b)               Notwithstanding Section 18(a), the Company may at any time
during the term of this Warrant reduce the then current Exercise Price to any
amount and for any period of time deemed appropriate by the Board of Directors
of the Company.

19.              Investment Intent. Holder represents and warrants to the
Company that Holder is acquiring the Warrant for investment and with no present
intention of distributing or reselling all or any part of the Warrant.

20.              Certificates to Bear Language. The Warrant Shares issuable upon
exercise thereof shall bear the following legend by which Holder shall be bound:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT of 1933, AS AMENDED. THE SECURITIES MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE of SUCH REGISTRATION OR AN OPINION of COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT AN EXEMPTION FROM REGISTRATION UNDER
SUCH ACT IS AVAILABLE.”

Certificates for Warrants or Warrant Shares without such legend shall be issued
if such Warrants or Warrant Shares are sold pursuant to an effective
registration statement under the Securities Act of 1933, as amended (the “1933
Act”), or if the Company has received an opinion from counsel reasonably
satisfactory to counsel for the Company, that such legend is no longer required
under the 1933 Act.

21.              Representations and Warranties of Holder. The Holder hereby
represents and warrants that on the date hereof and on each date of exercise of
this Warrant:

(a)               Securities Not Registered. The Holder is acquiring this
Warrant and the Warrant Shares (collectively, the “Securities”) for its own
account, not as an agent or nominee, and not with a view to, or for sale in
connection with, any distribution thereof in violation of applicable securities
laws. By accepting this Warrant, the Holder further represents that the Holder
does not have any present contract, undertaking, understanding or arrangement
with any person to sell, transfer or grant participations to such persons or any
third person, with respect to any of the Securities.

(b)               Access to Information. The Company has made available to the
Holder the opportunity to ask questions of and to receive answers from the
Company’s officers, directors and other authorized representatives concerning
the Company and its business and prospects, and Holder has been permitted to
have access to all information which it has requested in order to evaluate the
merits and risks of the purchase of the Securities.

(c)               Investment Experience. The Holder is an investor in securities
of companies in the development stage and acknowledges that it is able to fend
for itself, can bear the economic risk of its investment, and has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of the purchase of the Securities.



 8 

 

 

(d)               Regulation D. The Holder is an “accredited investor” as
defined in Rule 501 under the 1933 Act. In the normal course of business, the
Holder invests in or purchases securities similar to the Securities and has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of purchasing the Securities. The Holder is not
a registered broker dealer or an affiliate of any broker or dealer registered
under Section 15(a) of the Exchange Act of 1934, as amended, or a member of the
FINRA or a Person engaged in the business of being a broker dealer.

(e)               Securities are Unregistered. The Holder has been advised that
(i) none of the Securities have been registered under the 1933 Act or other
applicable securities laws, (ii) the Securities may need to be held
indefinitely, (iii) the Holder will continue to bear the economic risk of the
investment in the Securities after they are subsequently registered under the
1933 Act or an exemption from such registration is available, and (iv) when and
if the Securities may be disposed of without registration in reliance on Rule
144 promulgated under the 1933 Act, such disposition may be made only in amounts
in accordance with the terms and conditions of such Rule in effect at that time.

(f)                Pre-Existing Relationship. The Holder has a pre-existing
personal or business relationship with the Company or any of its officers,
directors or controlling persons, or by his/its business or financial experience
or the business or financial experience of his/its financial advisors who are
unaffiliated with and who are not compensated by the Company, directly or
indirectly, could be reasonably assumed to have the capacity to protect his/its
own interest in connection with the acquisition of the Securities.

(g)               No Advertisement. The Holder acknowledges that the offer and
sale of the Securities was not accomplished by the publication of any
advertisement.

(h)               No Review. The Holder understands that no arbitration board or
panel, court or federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, has
passed upon or made any recommendation or endorsement of the common stock into
which it converts.

(i)                 Legal Representation. The Holder has had the opportunity to
confer with legal counsel of its choosing regarding the issuance of the
Securities and any related transactions.

22.              Survival of Representation and Warranties. All representations
and warranties made by the Holder shall survive the earlier of the Expiration
Date and shall remain effective and enforceable until the earlier to occur of
the Expiration Date or the date on which claims based thereon shall have been
barred by the applicable statutes of limitation.

23.              Miscellaneous.

(a)               This Warrant shall be governed by and construed in accordance
with the laws of the State of Delaware without regard to principles of conflicts
of laws. The parties submit to the jurisdiction of the Courts of the County of
Fulton, State of Georgia or a Federal Court empaneled in the State of Georgia
for the resolution of all legal disputes arising under the terms of this
Warrant, including, but not limited to, enforcement of any arbitration award.
The Company and the Holder agree to submit to the jurisdiction of such courts
and waive trial by jury.



 9 

 

 

(b)               If any action or proceeding is brought by the Company on the
one hand or by the Holder on the other hand to enforce or continue any provision
of this Warrant, the prevailing party’s costs and expenses, including its
reasonable attorney’s fees, in connection with such action or proceeding shall
be paid by the other party.

(c)               In the event that any provision of this Warrant is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision, which may prove invalid or unenforceable under any law, shall not
affect the validity or enforceability of any other provision of this Warrant.

(d)               The headings in this Warrant are for purposes of reference
only, and shall not limit or otherwise affect any of the terms hereof.

 



 10 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first written above.

 



    CLINIGENCE HOLDINGS, INC.     a Delaware corporation         By:        
Jacob Margolin     Chief Executive Officer

 

 11 

 

 



EXHIBIT A
TO
WARRANT

NOTICE OF EXERCISE

(To Be Executed by the Holder in Order to Exercise the Warrant)

The undersigned Holder hereby elects to purchase ________ Shares pursuant to the
attached Warrant, and requests that certificates for securities be issued in the
name of :


(Please type or print name and address)

 

 


(Social Security or Tax Identification Number)

and delivered

to:                                 


(Please type or print name and address if different from above)

If such number of Shares being purchased hereby shall not be all the Shares that
may be purchased pursuant to the attached Warrant, a new Warrant for the balance
of such Shares shall be registered in the name of , and delivered to, the Holder
at the address set forth below.

In full payment of the purchase price with respect to the Shares purchased and
transfer taxes, if any, the undersigned hereby tenders payment of $_________ by
check, money order or wire transfer payable in United States currency to the
order of [_____________________]

HOLDER:

Dated: By:                                
Name:                                  
Title:                                    



 12 

 

 



EXHIBIT B
TO
WARRANT

FORM OF ASSIGNMENT

(To be signed only on transfer of Warrant)

For value received, the undersigned hereby sells, assigns, and transfers unto
_________________ the right represented by the within Warrant to purchase
_______ shares of Common Stock of Clinigence Holdings, Inc., a Delaware
corporation, to which the within Warrant relates, and appoints
______________________ Attorney to transfer such right on the books of
Clinigence Holdings, Inc., a Delaware corporation, with full power of
substitution of premises.

Dated: By:                             
Name:                           
Title:                            

(signature must conform to name of holder as specified on the fact of the
Warrant)

Address:

Signed in the presence of :

Dated:                                 

